Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1. Claims 1-2, 4-9, 11-16, and 18-20 are currently pending.  
2. Claims 1, 8, and 15 have been amended, no claims have been canceled, no claims have been added. 
3. Effective filing date: 12/20/2018
Contents of Office Action:
1. 101 interpretation explanation
2. 35 U.S.C. 103 rejection
3. Cited references not relied on
4. Response to arguments.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
Claim Rejections - 35 USC § 101
There is no 35 U.S.C. 101 rejection in the present application because the claim recites the use of a machine vision system that specifically uses image sensors to obtain data, using this information to determine a viewed state and infer state information, as well as augmenting a perception of the machine vision system. Looking specifically at the Specification, P3, this augmenting of perception is done using a head-mounted camera or smartglasses. All of this together shows that the invention is not merely receiving data and making determinations – rather it is claiming technology and proposing a technological solution to a technical problem that integrates the claim into a practical application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meiron et al. (US20160349511A1), hereinafter “Meiron,” in view of Mueller, https://web.archive.org/web/20180201064332/http://www.shareyourrepair.com/2014/12/how-to-get-push-notifications-from-brother-printers-with-gmail-boxcar.html, Wayback Machine 2/1/2018, hereinafter “Mueller.” 
Regarding claims 1, 8, and 15, Meiron discloses a computer-executed method, system, and non-transitory computer readable medium for augmenting perceptions of a machine vision system (Abstract discloses a method for providing augmented reality based upon at least a first image of an object and feedback from a wearer of the see-through binocular head mounted display device), the method comprising: 
obtaining, by one or more image sensors, visual information associated with a physical system comprising multiple components (As shown in at least Fig. 1, as well as P56-57, the binocular device has a camera that may acquire images. It has a display with a see-through display and a processor that determines the manner in which the digital content is projected on the display. This is using the camera/binocular device to obtain visual information of the physical system. Fig. 6, at least, shows multiple components of an object, where one component – the HV power supply is augmented in this example. P1 also discloses that the object includes multiple elements); 
determining a viewed state of a first component of the physical system based on the obtained visual image (Fig. 6 shows a viewed state); 
selecting, from a rule database, one or more logical rules associated with at least the first component and a second component (The logical rule relates to the calibration of the binocular device as disclosed in P44. The calibration process is significant because the optical axis of a camera of the binocular device is not aligned with the line of sign of the first person. The calibration process may be skipped when the dimensions of the object and one or more object elements are known and can be used for determining the spatial relationship (as shown in Fig. 4). This means that there is a first component and a second component. The logical rule is determining the spatial relationship between the two components and using that to align the binocular device with the object); 
inferring a state of the second component in the physical system based on the viewed state of the first component and the selected one or more logical rules (The state of the second component is that it exists in a particular location in relation to the first component. The Examiner looked at the Applicant’s Specification for a more detailed explanation of what exactly inferring a state of the second component means as to narrow down the interpretation, but this feature is not discussed beyond P6 which merely states that a state of the second component is determined. Since existing in a particular location is a state, this reads on the claim limitation); 
augmenting a perception of the machine vision system toward the physical system based on both the viewed state of the first component and the inferred state of the second component, thereby facilitating the machine vision system to make a decision associated with the physical system (See at least Fig. 6 for augmenting perception – the limitations above explain why it is based on a first component and the inferred location state of the second component). 
Regarding the new limitations of:
wherein the second component is out of view of the one or more image sensors; and 
which is out of view of the one or more image sensors, 
based on the discussion in the Applicant Initiated Interview on 4/5/2022, the Examiner recognizes that Meiron does not teach this feature. Specifically, looking at Fig. 4 of Meiron, the components are within view of each other. However, based on Fig. 2 of Applicant’s Specification, the first component is merely an image overlaid on a component of a printer. The question then becomes, would it be obvious to place an image on one component of an object that indicates the state of another component of that object when that second object is out of view. Mueller answers this question affirmatively. 
Like Applicant’s own example in Fig. 2, Page 1, Fig. 1 of Mueller shows a particular printer with two types of augmented reality systems. One is a component of the printer that indicates that the paper needs to be loaded in Tray 1. As can be seen, Tray 1 is not within view of the component displaying the message. Secondly, a notification can be sent to a user’s phone – also not in view of the Tray 1 component. 
As such, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to specify that the second component of Meiron is out of view because this will help the user get a quick message of the problem without having to go to each respective component. That is, Meiron already uses smart glasses to receive augmented images of the object. It would be obvious to substitute one of those images with the specific image of Mueller showing that the printer is out of paper. The motivation for doing this is the same motivation as any other generic printer with an LCD screen that displays messages – to be able to identify the problem without having to sift through each of the components of the printer.   
Regarding claims 2, 9, and 16, Meiron discloses wherein logical rules within the rules database are generated based on domain knowledge associated with the physical system (As above, domain knowledge includes location, and the augmented state of Fig. 6 is based on domain knowledge – i.e. of the power supply). 
Regarding claims 4, 5, 11, 12, and 18, Meiron discloses wherein a respective selected rule comprises a persistence rule specifying a predetermined duration, wherein augmenting the perception of the machine vision system comprises allowing the viewed state of the first component to persist during the predetermined duration and wherein the persistence rule further specifies a rule-overriding condition (This limitation amounts to a rule specifying when the augmented image will remain displayed. Since the binocular device can be turned on and turned off, the augmented image of at least Fig. 6 will be persistent while the device is turned on, and this persistent rule will be overridden when the device is turned off).  
Regarding claims 6, 13, and 19, Fig. 6 discloses checking a particular component, which is a maintenance plan based on the augmented perception. 
Regarding claims 7, 14, and 20, Fig. 6 discloses an augmented reality system with an image overlaying the instructions on the images captured by the image sensor. 
Response to Arguments
Applicant’s arguments are fully considered, but deemed unpersuasive. Specifically, looking towards Pages 2 and 3, the Examiner does not agree that the state of the system is perceived by the printer and not external. The display is external to the actual component of the system that it is displaying the message for. Specifically, in the Mueller reference, the LCD screen is displaying a message, and this screen is external from the printer tray. There is no difference between displaying this message on a display on the printer or displaying this message on smart glasses, which is the basis for combining the references.  
References Cited but not Relied On
1. Epson which is directed to showing again how common it is to have a paper with a display showing instructions. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687